     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 1 of 27 Page ID #:118



 1

 2

 3

 4

 5                                                        8/25/2021
 6                                                             JB


 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               April 2021 Grand Jury

11   UNITED STATES OF AMERICA,                CR 21-51(A)-RGK

12              Plaintiff,                    F I R S T
                                              S U P E R S E D I N G
13              v.                            I N D I C T M E N T
14   FELIX CISNEROS, JR.,                     [18 U.S.C. § 371: Conspiracy to
                                              Commit Bribery of a Public
15              Defendant.                    Official; 18 U.S.C.
                                              §§ 201(b)(2)(A), (C): Bribery of a
16                                            Public Official; 18 U.S.C.
                                              § 1956(a)(1)(B)(i): Money
17                                            Laundering; 26 U.S.C. § 7206(1):
                                              Subscribing to a False Tax Return;
18                                            18 U.S.C. §§ 981(a)(1)(C), 982,
                                              and 28 U.S.C. § 2461(c): Criminal
19                                            Forfeiture]
20
          The Grand Jury charges:
21
                               INTRODUCTORY ALLEGATIONS
22
          At times relevant to this First Superseding Indictment:
23
          1.    Defendant FELIX CISNEROS, JR. was a Special Agent of the
24
     Department of Homeland Security (“DHS”), Immigration and Customs
25
     Enforcement (“ICE”)-Homeland Security Investigations (“HSI”), a
26
     federal law enforcement agency responsible for, among other things,
27
     enforcement of United States immigration laws and other criminal
28
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 2 of 27 Page ID #:119



 1   laws.    HSI was an agency within the executive branch of the United

 2   States government.

 3           2.   United States Customs and Border Protection (“CBP”) was a

 4   component of DHS, an agency of the United States, charged with

 5   protecting the borders of the United States including, among other

 6   things, through the enforcement of United States immigration laws.

 7           3.   As part of its responsibility to enforce United States

 8   immigration laws, CBP processed international travelers arriving

 9   through Los Angeles International Airport (“LAX”) and the border with

10   Mexico, including the San Ysidro port of entry, to ensure they were

11   legally admissible into the United States.         If CBP found that a

12   traveler was legally inadmissible into the United States, it could

13   refuse to admit that traveler into the United States.           CBP had

14   statutory discretion to allow otherwise legally inadmissible

15   individuals physical entry into the United States through a process

16   known as parole.

17           4.   Parole was a conditional status allowing an inadmissible

18   foreign national entry into the United States for a limited period of

19   time.    A parole letter issued by a law enforcement agent, through his

20   or her supervisory chain, to a Port Director could authorize the

21   admission of an otherwise inadmissible foreign national into the

22   United States to, among other things, aid and assist law enforcement

23   in a criminal investigation.       Special Agents with HSI have a duty to

24   use parole letters only to assist in legitimate criminal

25   investigations.

26           5.   Defendant CISNEROS became an HSI agent in July 2007 and was

27   responsible for, among other things, investigating narcotics, money

28   laundering, and human trafficking offenses.         Defendant CISNEROS
                                             2
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 3 of 27 Page ID #:120



 1   worked for CBP as a border patrol agent from 1996 to 2007.            Defendant

 2   CISNEROS also had extensive experience acting as an undercover agent.

 3   As an HSI agent, defendant CISNEROS had access to non-public law

 4   enforcement databases, which, pursuant to government policy, were

 5   only to be used to conduct legitimate law enforcement investigations.

 6   Defendant CISNEROS had a duty not to share information from law

 7   enforcement databases with others to help criminals avoid detection

 8   and law enforcement monitoring.       As a Special Agent with HSI,

 9   defendant CISNEROS was a public official who swore an oath to

10   faithfully discharge the duties of a federal law enforcement officer.

11        6.    Individual 1 was engaged in criminal conduct and associated

12   with a criminal organization.       Individual 2 was a law enforcement

13   officer who, at times, acted as a middleman for defendant CISNEROS

14   and Individual 1 to engage in criminal conduct.

15        7.    Relative 1 was a close relative of defendant CISNEROS.

16        8.    W.R. was a German national who was not allowed entry into

17   the United States based on a prior conviction in Germany.

18        9.    D.K. and A.A. were Armenian nationals who were repeatedly

19   denied visas for entry into the United States.

20        10.   P.T. was an Italian national who was not allowed entry into

21   the United States based on prior convictions in Italy.

22        11.   These Introductory Allegations are incorporated into each

23   count of this First Superseding Indictment.

24

25

26

27

28
                                             3
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 4 of 27 Page ID #:121



 1                                      COUNT ONE

 2                                 [18 U.S.C. § 371]

 3   A.   OBJECT OF THE CONSPIRACY

 4        12.   Beginning in about September 2015 and continuing to at
 5   least March 2017, in Los Angeles County, within the Central District
 6   of California, and elsewhere, defendant CISNEROS conspired with
 7   Individual 1 and Individual 2, and others known and unknown to the
 8   Grand Jury, to commit bribery of a public official, in violation of
 9   Title 18, United States Code, Sections 201(b)(2)(A),(C).
10   B.   MANNER AND MEANS OF THE CONSPIRACY
11        13.   The object of the conspiracy was carried out as follows:
12              a.    Individual 1 would offer and provide to defendant
13   CISNEROS, and defendant CISNEROS would accept and receive from
14   Individual 1, cash, checks, private jet flights, hotel stays, meals,
15   and other items of value.
16              b.    Individual 1 would provide numerous checks to
17   defendant CISNEROS every month.       Most of the checks were made
18   directly payable to credit card companies for payments on defendant
19   CISNEROS’s or Relative 1’s personal credit cards.          Other checks were
20   made payable for the following:       (1) to a bank for repayment on
21   defendant CISNEROS’s home equity line of credit; (2) to the federal
22   Thrift Savings Plan (“TSP”), a retirement savings and investment plan
23   for federal employees, for repayment of funds defendant CISNEROS
24   withdrew; and (3) to defendant CISNEROS’s wife.
25              c.    Individual 2 would, at times, deliver credit card or
26   other statements and convey messages from defendant CISNEROS to
27   Individual 1.    Individual 2 would bring or convey checks, cash,
28   information, and messages from Individual 1 to defendant CISNEROS.
                                             4
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 5 of 27 Page ID #:122



 1              d.     In return for the payments and other items of value,

 2   defendant CISNEROS would: (1) perform official acts, including

 3   attempting to obtain or influence the entry into the United States of

 4   foreign nationals; (2) omit enforcing immigration laws consistent

 5   with his duties as an HSI and CBP agent; (3) conduct law enforcement

 6   database inquiries to provide information to Individual 1 and his

 7   associates to help them avoid law enforcement detection and

 8   monitoring; and (4) create alerts in law enforcement databases that

 9   would allow defendant CISNEROS to learn information so he could help

10   Individual 1 and his associates avoid law enforcement detection and

11   monitoring.

12              e.     By means of the above-described conduct and in

13   exchange for the above-described official acts and omissions,

14   defendant CISNEROS received payments from Individual 1 totaling at

15   least approximately $143,000 from approximately September 2015

16   through late 2016, which amount included bribe checks totaling

17   $93,403.

18   C.   OVERT ACTS

19        14.   On or about the following dates, in furtherance of the
20   conspiracy and to accomplish its object, defendant CISNEROS and co-
21   conspirators Individuals 1 and 2 committed, and caused others to
22   commit, the following overt acts, among others, within the Central
23   District of California, and elsewhere:
24        Obtaining Law Enforcement Information re: Foreign National W.R.,
25        Cash Payment, and Marijuana Grow Alert
26        Overt Act No. 1:        On September 23, 2015, defendant CISNEROS
27   obtained United States Citizenship and Immigration Services (“USCIS”)
28   records for W.R. from an ICE employee.
                                             5
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 6 of 27 Page ID #:123



 1        Overt Act No. 2:        On September 25, 2015, defendant CISNEROS

 2   queried a DHS law enforcement database for the name and date of birth

 3   of W.R. at the request of Individual 1, in order to determine why

 4   W.R. could not enter the United States.

 5        Overt Act No. 3:        On or after September 25, 2015, defendant

 6   CISNEROS printed out records from a DHS law enforcement database
 7   about W.R. for Individual 1.
 8        Overt Act No. 4:        On or after September 25, 2015, defendant
 9   CISNEROS told Individual 1 that there was a “hit” on W.R. that
10   defendant CISNEROS had removed, thus indicating derogatory
11   information had been removed.
12        Overt Act No. 5:        On or after September 25, 2015 or in October
13   2015, Individual 1 paid $30,000 in cash to defendant CISNEROS as
14   payment for his assistance with W.R.’s immigration issues.
15        Overt Act No. 6:        On October 28, 2015, on behalf of
16   Individual 1, defendant CISNEROS placed an alert in a law enforcement
17   database for an address associated with an illegal marijuana grow
18   operation, which would result in notification to defendant CISNEROS,
19   who would then warn Individual 1, of law enforcement interest in that
20   or other nearby locations.
21        Payments to Defendant CISNEROS
22        Overt Act No. 7:        On November 25, 2015, defendant CISNEROS
23   accepted a $4,000 check from Individual 1 payable to defendant
24   CISNEROS’s JP Morgan Chase credit card.
25        Overt Act No. 8:        On November 25, 2015, defendant CISNEROS
26   accepted a $2,000 check from Individual 1 payable to defendant
27   CISNEROS’s Cabrillo Credit Union credit card.
28
                                             6
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 7 of 27 Page ID #:124



 1        Overt Act No. 9:        On November 25, 2015, defendant CISNEROS

 2   accepted a $4,000 check from Individual 1 payable to defendant

 3   CISNEROS’s Navy Federal Credit Union (“Navy FCU”) credit card.

 4        Overt Act No. 10:       On November 25, 2015, defendant CISNEROS

 5   accepted a $2,500 check from Individual 1 payable to defendant
 6   CISNEROS’s Relative 1’s Home Depot credit card.
 7        Overt Act No. 11:       On November 25, 2015, defendant CISNEROS
 8   accepted a $4,500 check from Individual 1 payable to defendant
 9   CISNEROS’s US Bank credit card.
10        Overt Act No. 12:       On November 25, 2015, defendant CISNEROS
11   accepted a $3,000 check from Individual 1 payable to defendant
12   CISNEROS’s Thrift Savings Plan loan.
13        Overt Act No. 13:       On December 31, 2015, defendant CISNEROS
14   accepted a $500 check from Individual 1 payable to defendant
15   CISNEROS’s JP Morgan Chase credit card.
16        Overt Act No. 14:       On December 31, 2015, defendant CISNEROS
17   accepted a $1,000 check from Individual 1 payable to defendant
18   CISNEROS’s Navy FCU credit card.
19        Overt Act No. 15:       On December 31, 2015, defendant CISNEROS
20   accepted a $500 check from Individual 1 payable to defendant
21   CISNEROS’s Relative 1’s Home Depot credit card.
22        Overt Act No. 16:       On December 31, 2015, defendant CISNEROS
23   accepted a $1,000 check from Individual 1 payable to defendant
24   CISNEROS’s Cabrillo Credit Union credit card.
25        Overt Act No. 17:       On December 31, 2015, defendant CISNEROS
26   accepted a $500 check from Individual A payable to defendant
27   CISNEROS’ Bank of America home equity line of credit (“HELOC”).
28
                                             7
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 8 of 27 Page ID #:125



 1        Overt Act No. 18:       On December 31, 2015, defendant CISNEROS

 2   accepted a $500 check from Individual 1 payable to defendant

 3   CISNEROS’s TSP loan.

 4        Overt Act No. 19:       On February 1, 2016, defendant CISNEROS

 5   accepted a $2,000 check from Individual 1 payable to defendant’s
 6   CISNEROS’s JP Morgan Chase Credit Card.
 7        Overt Act No. 20:       On February 1, 2016, defendant CISNEROS
 8   accepted a $2,000 check from Individual 1 payable to defendant
 9   CISNEROS’s Bank of America HELOC.
10        Overt Act No. 21:       On February 1, 2016, defendant CISNEROS
11   accepted a $2,000 check from Individual 1 payable to defendant
12   CISNEROS’s Cabrillo Credit Union credit card.
13        Overt Act No. 22:       On February 1, 2016, defendant CISNEROS
14   accepted a $2,000 check from Individual 1 payable to defendant
15   CISNEROS’s Navy FCU credit card.
16        Overt Act No. 23:        On February 1, 2016, defendant CISNEROS
17   accepted a $2,833.88 check from Individual 1 payable to defendant
18   CISNEROS’s Relative 1’s Home Depot credit card.
19        Overt Act No. 24:       On February 1, 2016, defendant CISNEROS
20   accepted a $2,000 check from Individual 1 payable to defendant
21   CISNEROS’s TSP loan.
22        Obtaining Law Enforcement Information re: Foreign National D.K.
23        Overt Act No. 25:       On February 7, 2016, defendant CISNEROS
24   agreed to look into immigration issues for Individual 1’s relative,
25   D.K., a foreign national, who was then in Mexico.
26        Overt Act No. 26:        On February 8, 2016, defendant CISNEROS
27   telephoned Individual 1 to discuss getting Individual 1’s relative,
28   D.K., into the United States.
                                             8
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 9 of 27 Page ID #:126



 1        Overt Act No. 27:       On February 9, 2016, Individual 2 sent

 2   defendant CISNEROS proposed parole letter language for D.K.

 3        Overt Act No. 28:       On or before February 12, 2016, defendant

 4   CISNEROS contacted an HSI Special Agent assigned to San Diego (“San
 5   Diego HSI agent”) to discuss paroling D.K. into the United States.
 6        Overt Act No. 29:       On February 16, 2016, defendant CISNEROS
 7   queried a DHS law enforcement database for D.K.’s name and date of
 8   birth.
 9        Overt Act No. 30:       On February 17, 2016, using his DHS email
10   address, defendant CISNEROS emailed the San Diego HSI agent and asked
11   whether, in order to obtain a parole letter, he needed to have the
12   memo include the names and approval of a group supervisor or “asac”
13   (meaning an Assistant Special Agent in Charge).
14        Overt Act No. 31:       On February 17, 2016, defendant CISNEROS
15   learned from the San Diego HSI agent that the parole letter needed
16   signed approval from an Assistant Special Agent in Charge.
17        Overt Act No. 32:       On February 17, 2016, defendant CISNEROS
18   sent an email to the San Diego HSI agent and asked to whom he should
19   send the parole letter for coordination because he was trying to have
20   the parole letter submitted by early the next week.
21        Overt Act No. 33:       On February 18, 2016, defendant CISNEROS
22   sent an email to the San Diego HSI agent asking “[h]ow quick can we
23   do this once you have signed memo?          A day or two, same day?”
24        Overt Act No. 34:       On February 19, 2016, defendant CISNEROS
25   obtained the signature of an HSI Assistant Special Agent in Charge on
26   a parole letter for Individual 1’s relative, D.K., to assist D.K. in
27   entering the United States.
28
                                             9
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 10 of 27 Page ID #:127



 1         Overt Act No. 35:      On February 19, 2016, defendant CISNEROS

 2   used his DHS email address to send a copy of the signed parole letter

 3   for D.K. to the San Diego HSI agent, and asked the agent to “[l]et me

 4   know if port director approves and what the earliest time frame would

 5   be for the parole.”

 6         Overt Act No. 36:      On February 19, 2016, defendant CISNEROS

 7   sent a text message to the San Diego HSI agent, which said, “I
 8   emailed you parole memo. Please push it through as soon as you can as
 9   the alien is floating around in TJ and I don’t want him getting
10   kidnapped or whacked. .Lol. .Thx.”
11         Overt Act No. 37:      On February 19, 2016, defendant CISNEROS
12   caused the parole memo to be submitted to CBP for presentation to the
13   Port Director in San Ysidro, California.
14         Overt Act No. 38:      On February 22, 2016, defendant CISNEROS
15   sent a text message to the San Diego HSI agent asking, “[a]ny word
16   from CBP on parole [], just wanted to get an idea on the week
17   schedule.”
18         Overt Act No. 39:      On February 22, 2016, defendant CISNEROS
19   communicated with Individual 2 to obtain information from Individual
20   1 about how D.K. entered Mexico and learned it was through a visa.
21         Overt Act No. 40:      On February 24, 2016, defendant CISNEROS
22   made a call to a CBP agent to find out the status of the parole
23   letter and learned it was still awaiting port director approval.
24         Additional Payments to Defendant CISNEROS for Law Enforcement
25         Information and Assistance
26         Overt Act No. 41:      On February 24, 2016, defendant CISNEROS
27   accepted a $4,241.43 check from Individual 1 payable to defendant
28   CISNEROS’s Cabrillo Credit Union credit card.
                                            10
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 11 of 27 Page ID #:128



 1         Overt Act No. 42:      On February 24, 2016, defendant CISNEROS

 2   accepted a $5,000 check from Individual 1 payable to defendant

 3   CISNEROS’s Navy FCU credit card.

 4         Overt Act No. 43:      On February 24, 2016, defendant CISNEROS

 5   accepted a $5,000 check from Individual 1 payable to defendant
 6   CISNEROS’s JP Morgan Chase credit card.
 7         Overt Act No. 44:      On February 24, 2016, defendant CISNEROS
 8   accepted a $5,800 check from Individual 1 payable to defendant
 9   CISNEROS’s TSP loan.
10         Overt Act No. 45:      On March 7, 2016, defendant CISNEROS reached
11   out to the San Diego HSI agent to find out the status of the parole
12   letter and was told the port director declined it because there was
13   too much recent “derogatory immigration related info” regarding
14   D.K.’s wife’s brother (Individual 1).
15         Overt Act No. 46:      On March 23, 2016, defendant CISNEROS
16   discussed with the San Diego HSI agent arrangements for defendant
17   CISNEROS to go the San Diego port of entry the next day to attempt to
18   have D.K. admitted to the United States.
19         Overt Act No. 47:      On   March 23, 2016, after reading an email
20   sent by the San Diego HSI agent, defendant CISNEROS sent a text
21   message to the San Diego HSI agent stating, “it's kind of confusing
22   so I see how they just jump into making decision and it talks about
23   Wifes (sic) brother.”
24         Overt Act No. 48:      On April 1, 2016, defendant CISNEROS
25   accepted a $1,000 check from Individual 1 payable to defendant
26   CISNEROS’s Bank of America HELOC.
27

28
                                            11
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 12 of 27 Page ID #:129



 1         Overt Act No. 49:      On April 1, 2016, defendant CISNEROS

 2   accepted a $1,000 check from Individual 1 payable to defendant

 3   CISNEROS’s JP Morgan Chase credit card.

 4         Overt Act No. 50:      On April 1, 2016, defendant CISNEROS

 5   accepted a $1,000 check from Individual 1 payable to defendant
 6   CISNEROS’s Navy FCU credit card.
 7         Overt Act No. 51:      On April 1, 2016, defendant CISNEROS
 8   accepted a $1,000 check from Individual 1 payable to defendant
 9   CISNEROS’s US Bank credit card.
10         Overt Act No. 52:      On April 1, 2016, defendant CISNEROS
11   accepted a $1,000 check from Individual 1 payable to defendant
12   CISNEROS’s TSP loan.
13         Las Vegas Trip for Defendant CISNEROS
14         Overt Act No. 53:      From April 8, 2016 to April 10, 2016,
15   Individual 1 treated defendant CISNEROS to a private jet flight to
16   Las Vegas, three nights at a luxury Las Vegas hotel, and ringside
17   seats to a Manny Pacquiao boxing match.
18         Obtaining Law Enforcement Information re: Criminal Investigation
19         of H.N.
20         Overt Act No. 54:      On April 14, 2016, Individual 1 sent an
21   encrypted WhatsApp text communication to defendant CISNEROS with the
22   birthdate of Individual 1’s associate, H.N., on whose home law
23   enforcement served a search warrant that day.          Individual 1 said,
24   “Thanx (sic) bro. It’s personal, I ll (sic) tell you later.”
25         Overt Act No. 55:      On or after April 14, 2016, defendant
26   CISNEROS told Individual 1 that he (defendant CISNEROS) knew the HSI
27   Special Agent assigned to the investigation of H.N. (the “H.N. case
28
                                            12
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 13 of 27 Page ID #:130



 1   agent”) and that defendant CISNEROS would concoct a fictitious reason

 2   to approach the H.N. case agent to ask about the H.N. investigation.

 3         Overt Act No. 56:      On April 28, 2016, defendant CISNEROS

 4   exchanged text messages with the H.N. case agent.
 5         Overt Act No. 57:      On April 30, 2016, defendant CISNEROS
 6   searched a law enforcement database for the street on which
 7   Individual 1 lived and the address of one of Individual 1’s neighbors
 8   to determine if the H.N. investigation involved Individual 1.
 9         Overt Act No. 58:      After April 30, 2016, and before August 26,
10   2016, defendant CISNEROS informed Individual 1 that the U.S.
11   Attorney’s Office had rejected the H.N. case, and that the Los
12   Angeles County Sheriff’s Department had taken over the investigation.
13         Obtaining Law Enforcement Information re: Foreign National D.K.;
14         Additional Payments to Defendant CISNEROS
15         Overt Act No. 59:      On June 10, 2016, defendant CISNEROS
16   accepted a $500 check from Individual 1 payable to defendant
17   CISNEROS’s JP Morgan Chase credit card.
18         Overt Act No. 60:      On June 10, 2016, defendant CISNEROS
19   accepted a $500 check from Individual 1 payable to defendant
20   CISNEROS’s US Bank credit card.
21         Overt Act No. 61:      On June 12, 2016, defendant CISNEROS
22   accepted a $500 check from Individual 1 payable to defendant
23   CISNEROS’s Navy FCU credit card.
24         Overt Act No. 62:      On June 15, 2016, defendant CISNEROS
25   accepted a $500 check from Individual 1 payable to defendant
26   CISNEROS’s Bank of America HELOC.
27

28
                                            13
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 14 of 27 Page ID #:131



 1         Overt Act No. 63:      On June 22, 2016, defendant CISNEROS

 2   accepted a $500 check from Individual 1 payable to defendant

 3   CISNEROS’s Navy FCU credit card.

 4         Overt Act No. 64:      On June 22, 2016, defendant CISNEROS

 5   accepted a $500 check from Individual 1 payable to defendant
 6   CISNEROS’s Bank of America HELOC.
 7         Overt Act No. 65:      On June 23, 2016, defendant CISNEROS
 8   accepted a $500 check from Individual 1 payable to defendant
 9   CISNEROS’s US Bank credit card.
10         Overt Act No. 66:      On June 23, 2016, defendant CISNEROS
11   accepted a $500 check from Individual 1 payable to defendant
12   CISNEROS’s JP Morgan Chase credit card.
13         Overt Act No. 67:      On July 11, 2016, defendant CISNEROS
14   accepted a $5,000 check from Individual 1 payable to defendant
15   CISNEROS’s wife.
16         Overt Act No. 68:      On August 3, 2016, Individual 1 sent an
17   encrypted WhatsApp text communication to defendant CISNEROS as a
18   “[r]eminder” about D.K., who now had a pending asylum application.
19         Overt Act No. 69:      On August 3, 2016, defendant CISNEROS sent
20   an encrypted WhatsApp text communication to Individual 1 explaining,
21   “I checked yesterday no change” and promising to “check in a few days
22   and get detailed update through my guy.”
23         Overt Act No. 70:      On August 11, 2016, defendant CISNEROS
24   accepted a $4,000 check from Individual 1 payable to defendant
25   CISNEROS’s wife.
26         Overt Act No. 71:      On August 11, 2016, defendant CISNEROS
27   accepted a $500 check from Individual 1 payable to defendant
28   CISNEROS’s Navy FCU credit card.
                                            14
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 15 of 27 Page ID #:132



 1         Overt Act No. 72:      On August 11, 2016, defendant CISNEROS

 2   accepted a $2,608.46 check from Individual 1 payable to defendant

 3   CISNEROS’s Bank of America HELOC.

 4         Overt Act No. 73:      On September 6, 2016, Individual 1 met with

 5   defendant CISNEROS in Beverly Hills.
 6         Overt Act No. 74:      On September 6, 2016, defendant CISNEROS
 7   accepted a $5,000 check from Individual 1 payable to defendant
 8   CISNEROS’s wife.
 9         Overt Act No. 75:      On September 23, 2016, defendant CISNEROS
10   accepted a $3,000 check from Individual 1 payable to defendant
11   CISNEROS’s JP Morgan Chase credit card.
12         Overt Act No. 76:      On September 23, 2016, defendant CISNEROS
13   accepted a $2,000 check from Individual 1 payable to defendant
14   CISNEROS’s Navy FCU credit card.
15         Overt Act No. 77:      On September 23, 2016, defendant CISNEROS
16   accepted a $3,000 check from Individual 1 payable to defendant
17   CISNEROS’s US Bank credit card.
18         Overt Act No. 78:      On November 1, 2016, defendant CISNEROS
19   accepted a $1,320 check from Individual 1 payable to defendant
20   CISNEROS’s US Bank credit card.
21         Overt Act No. 79:      On November 1, 2016, defendant CISNEROS
22   accepted a $500 check from Individual 1 payable to defendant
23   CISNEROS’s JP Morgan Chase credit card.
24         Overt Act No. 80:      On November 1, 2016, defendant CISNEROS
25   accepted a $600 check from Individual 1 payable to defendant
26   CISNEROS’s Navy FCU credit card.
27   //
28
                                            15
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 16 of 27 Page ID #:133



 1         Obtaining Law Enforcement Information re: Foreign Nationals

 2         W.R., A.A. and P.T.

 3         Overt Act No. 81:      On December 15, 2016, Individual 1 sent an

 4   encrypted WhatsApp text communication, containing an image of a Non-
 5   Immigrant Visa Application for W.R., to Individual 2, who promised
 6   “we will look into it.”
 7         Overt Act No. 82:      On December 18, 2016, defendant CISNEROS
 8   sent an encrypted WhatsApp text communication to Individual 1 saying
 9   “God is looking over you and so are the Feds. . . Happy Sunday my
10   brother . . .”
11         Overt Act No. 83:      On December 23, 2016, defendant CISNEROS
12   requested and obtained information and advice from a USCIS employee
13   on the status of W.R.
14         Overt Act No. 84:      On December 23, 2016, defendant CISNEROS
15   forwarded to Individual 2 the W.R. information he obtained from
16   USCIS.
17         Overt Act No. 85:      On January 9, 2017, defendant CISNEROS
18   advised Individual 1 about W.R.’s ongoing immigration issues.
19         Overt Act No. 86:      On February 1, 2017, Individual 1 sent an
20   encrypted WhatsApp text communication to defendant CISNEROS with an
21   image of a foreign passport for A.A., a foreign national, and then
22   spoke with defendant CISNEROS.
23         Overt Act No. 87:      On February 1, 2017, defendant CISNEROS
24   obtained from an ICE employee information about A.A. and prior
25   denials of his visa requests.
26         Overt Act No. 88:      On February 24, 2017, defendant CISNEROS
27   emailed a USCIS employee requesting information about W.R.
28
                                            16
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 17 of 27 Page ID #:134



 1         Overt Act No. 89:      On March 8, 2017, Individual 1 sent an

 2   encrypted WhatsApp text communication with P.T.’s name and date of

 3   birth to defendant CISNEROS and spoke with defendant CISNEROS.

 4         Overt Act No. 90:      On March 10, 2017, defendant CISNEROS

 5   obtained from an ICE employee emailed information about why P.T. had
 6   been denied a visa to enter the United States.
 7         Overt Act No. 91:      On March 13, 2017, defendant CISNEROS
 8   obtained from a USCIS employee emailed information about W.R.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            17
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 18 of 27 Page ID #:135



 1                                      COUNT TWO

 2                          [18 U.S.C. §S 201(b)(2)(A),(C)]

 3         15.   On or about February 19, 2016, in Los Angeles County,

 4   within the Central District of California, and elsewhere, defendant

 5   CISNEROS, a public official, namely, an HSI Special Agent responsible

 6   for investigating narcotics, money laundering, and human trafficking

 7   offenses, directly and indirectly, corruptly demanded, sought,

 8   received, accepted, and agreed to receive and accept something of

 9   value, namely, checks and cash, in return for: (i) being influenced

10   in the performance of official acts; and (ii) being induced to do an

11   act and omit doing an act in violation of his official duty.

12   Specifically, defendant CISNEROS corruptly demanded and accepted

13   checks and approximately $20,000 in cash from Individual 1, an

14   individual engaged in criminal conduct and associated with a criminal

15   organization, in exchange for defendant CISNEROS attempting to assist

16   the entry into the United States by an inadmissible foreign national,

17   namely, Individual 1’s relative D.K.        Such conduct violated defendant

18   CISNEROS’s duties and responsibilities as a federal law enforcement

19   officer, including: (1) the duty to use parole letters only to assist

20   in legitimate criminal investigations; (2) the duty to faithfully

21   discharge the duties of a federal law enforcement officer; (3) the

22   duty to only use law enforcement databases for legitimate law

23   enforcement activity; and (4) the duty not to share information from

24   law enforcement databases with others to help criminals avoid

25   detection and law enforcement monitoring.

26

27

28
                                            18
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 19 of 27 Page ID #:136



 1                          COUNTS THREE THROUGH TWENTY-EIGHT

 2                       [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3           16.   On or about the following dates, in Los Angeles County,

 4   within the Central District of California, and elsewhere, defendant

 5   CISNEROS knowingly conducted, and aided, abetted, counseled,

 6   commanded, induced and procured the following financial transactions

 7   affecting interstate and foreign commerce, knowing that the property

 8   involved in the financial transactions represented the proceeds of

 9   some form of unlawful activity, and which property was, in fact, the

10   proceeds of specified unlawful activity, that is, bribery of a public

11   official, in violation of Title 18, United States Code, Sections

12   201(b)(2)(A),(C), knowing that the transactions were designed in

13   whole and in part to conceal and disguise the nature, location,

14   source, ownership, and control of the proceeds of said specified

15   unlawful activity:

16

17    COUNT          DATE       TRANSACTION
18    THREE          3/4/2016   Payment by check no. 864, in the amount of
                                $4,241.43, from Individual 1, payable to
19                              Cabrillo Credit Union, for defendant
                                CISNEROS’s credit card, in Los Angeles,
20
                                California.
21    FOUR           3/5/2016   Payment by check no. 866, in the amount of
                                $5,000, from Individual 1, payable to Navy
22                              FCU, for defendant CISNEROS’s credit card, in
                                Los Angeles, California.
23    FIVE           3/5/2016   Payment by check no. 878, in the amount of
                                $5,000, from Individual 1, payable to JP
24
                                Morgan Chase, for defendant CISNEROS’s credit
25                              card balance, in Los Angeles, California.
      SIX            4/9/2016   Payment by check no. 222, in the amount of
26                              $1,000, from Individual 1, payable to JP
                                Morgan Chase, for defendant CISNEROS’s credit
27                              card balance, in Los Angeles, California.
28
                                            19
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 20 of 27 Page ID #:137



 1    COUNT         DATE        TRANSACTION
 2    SEVEN         4/10/2016 Payment by check no. 225, in the amount of
                              $1,000, from Individual 1, payable to Bank of
 3                            America, for defendant CISNEROS’s loan
                              balance, in Los Angeles, California.
 4
      EIGHT         4/11/2016 Payment by check no. 223, in the amount of
 5                            $1,000, from Individual 1, payable to Navy
                              FCU, for defendant CISNEROS’s credit card
 6                            balance, in Los Angeles, California.
      NINE          4/11/2016 Payment by check no. 226, in the amount of
 7                            $1,000, from Individual 1, payable to US
                              Bank, for defendant CISNEROS’s credit card
 8
                              balance, in Los Angeles, California.
 9    TEN           6/25/2016 Payment by check no. 135, in the amount of
                              $500, from Individual 1, payable to JP Morgan
10                            Chase, for defendant CISNEROS’s credit card
                              balance, in Los Angeles, California.
11    ELEVEN        6/25/2016 Payment by check no. 137, in the amount of
12                            $500, from Individual 1, payable to JP Morgan
                              Chase, for defendant CISNEROS’s credit card
13                            balance, in Los Angeles, California.
      TWELVE        6/27/2016 Payment by check no. 139, in the amount of
14                            $500, from Individual 1, payable to Navy FCU,
                              for defendant CISNEROS’s credit card balance,
15                            in Los Angeles, California.
16    THIRTEEN      6/27/2016 Payment by check no. 140, in the amount of
                              $500, from Individual 1, payable to Bank of
17                            America, for defendant CISNEROS’s loan
                              balance, in Los Angeles, California.
18    FOURTEEN      6/27/2016 Payment by check no. 141, in the amount of
                              $500, from Individual 1, payable to Bank of
19                            America, for defendant CISNEROS’s loan
                              balance, in Los Angeles, California.
20
      FIFTEEN       6/27/2016 Payment by check no. 142, in the amount of
21                            $500, from Individual 1, payable to Navy FCU,
                              for defendant CISNEROS’s credit card balance,
22                            in Los Angeles, California.
      SIXTEEN       6/27/2016 Payment by check no. 138, in the amount of
23                            $500, from Individual 1, payable to US Bank,
24                            for defendant CISNEROS’s credit card balance,
                              in Los Angeles, California.
25    SEVENTEEN     6/27/2016 Payment by check no. 136, in the amount of
                              $500, from Individual 1, payable to US Bank,
26                            for defendant CISNEROS’s credit card balance,
                              in Los Angeles, California.
27

28
                                            20
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 21 of 27 Page ID #:138



 1    COUNT         DATE        TRANSACTION
 2    EIGHTEEN      7/15/2016 Deposit of check no. 129, in the amount of
                              $5,000, from Individual 1, payable to
 3                            defendant CISNEROS’s wife, into a Cabrillo
                              Credit Union Account, in Murietta,
 4
                              California.
 5    NINETEEN      8/19/2016 Deposit of check no. 247, in the amount of
                              $4,000, from Individual 1, payable to
 6                            defendant CISNEROS’s wife, into a Cabrillo
                              Credit Union Account via mobile deposit.
 7    TWENTY        8/23/2016 Payment by check no. 245, in the amount of
                              $500, from Individual 1, payable to Navy FCU,
 8
                              for defendant CISNEROS’s credit card balance,
 9                            in Los Angeles, California.
      TWENTY-ONE    8/23/2016 Payment by check no. 246, in the amount of
10                            $2,608.46, from Individual 1, payable to Bank
                              of America, for defendant CISNEROS’s loan
11                            balance, in Los Angeles, California.
12    TWENTY-TWO    9/7/2016  Deposit of check no. 128, in the amount of
                              $5,000, from Individual 1, payable to
13                            defendant CISNEROS’s wife, into a Cabrillo
                              Credit Union Account via mobile deposit to
14                            savings.
      TWENTY-       9/28/2016 Payment by check no. 1001, in the amount of
15    THREE                   $3,000, from Individual 1, payable to JP
                              Morgan Chase, for defendant CISNEROS’s credit
16
                              card balance, in Los Angeles, California.
17    TWENTY-       9/29/2016 Payment by check no. 126, in the amount of
      FOUR                    $2,000, from Individual 1, payable to Navy
18                            FCU, for defendant CISNEROS’s credit card
                              balance, in Los Angeles, California.
19    TWENTY-       10/3/2016 Payment by check no. 127, in the amount of
      FIVE                    $3,000, from Individual 1, payable to US
20
                              Bank, for defendant CISNEROS’s credit card
21                            balance, in Los Angeles, California.
      TWENTY-SIX    11/1/2016 Payment by check no. 152, in the amount of
22                            $1,320, from Individual 1, payable to US
                              Bank, for defendant CISNEROS’s credit card
23                            balance, in Los Angeles, California.
24

25

26

27

28
                                            21
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 22 of 27 Page ID #:139



 1    COUNT         DATE        TRANSACTION
 2    TWENTY-       11/4/2016 Payment by check no. 153, in the amount of
      SEVEN                   $500, from Individual 1, payable to JP Morgan
 3                            Chase, for defendant CISNEROS’s credit card
                              balance, in Los Angeles, California.
 4
      TWENTY-       11/5/2016 Payment by check no. 151, in the amount of
 5    EIGHT                   $600, from Individual 1, payable to Navy FCU,
                              for defendant CISNEROS’s credit card balance,
 6                            in Los Angeles, California.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            22
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 23 of 27 Page ID #:140



 1                                  COUNT TWENTY-NINE

 2                               [26 U.S.C. § 7206(1)]

 3         17.   On or about March 18, 2016, in Los Angeles County, within

 4   the Central District of California, and elsewhere, defendant FELIX

 5   CISNEROS, JR. willfully made and subscribed, by a written declaration

 6   verifying that he was doing so under penalty of perjury, and filed

 7   with the Internal Revenue Service, a materially false U.S. Individual

 8   Income Tax Return, Form 1040, for the calendar year 2015, which

 9   defendant CISNEROS did not believe to be true and correct as to every

10   material matter, in that the tax return reported total income of

11   $116,095, when in fact, as defendant CISNEROS then knew, defendant

12   CISNEROS’s total income was at least $136,095.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            23
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 24 of 27 Page ID #:141



 1                                     COUNT THIRTY

 2                               [26 U.S.C. § 7206(1)]

 3         18.   On or about February 6, 2017, in Los Angeles County, within

 4   the Central District of California, and elsewhere, defendant FELIX

 5   CISNEROS, JR. willfully made and subscribed, by a written declaration

 6   verifying that he was doing so under penalty of perjury, and filed

 7   with the Internal Revenue Service, a materially false U.S. Individual

 8   Income Tax Return, Form 1040, for the calendar year 2016, which

 9   defendant CISNEROS did not believe to be true and correct as to every

10   material matter, in that the tax return reported total income of

11   $116,691, when in fact, as defendant CISNEROS then knew, defendant

12   CISNEROS’s total income was at least $190,095.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            24
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 25 of 27 Page ID #:142



 1                             FORFEITURE ALLEGATION ONE

 2              [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offenses set forth in either Counts One or Two of this First

 9   Superseding Indictment.

10         2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12               (a)   All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to any of the offenses; and

15               (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18         Pursuant to Title 21, United States Code, Section 853(p), as

19   incorporated by Title 28, United States Code, Section 2461(c), the

20   defendant, if so convicted, shall forfeit substitute property, up to

21   the value of the property described in the preceding paragraph if, as

22   the result of any act or omission of the defendant, the property

23   described in the preceding paragraph or any portion thereof (a)

24   cannot be located upon the exercise of due diligence; (b) has been

25   transferred, sold to, or deposited with a third party; (c) has been

26   placed beyond the jurisdiction of the court; (d) has been

27   substantially diminished in value; or (e) has been commingled with

28   other property that cannot be divided without difficulty.
                                            25
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 26 of 27 Page ID #:143



 1                             FORFEITURE ALLEGATION TWO

 2                                  [18 U.S.C. § 982]

 3         1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1), in the event of the defendant’s

 7   conviction of the offenses set forth in any of Counts Three to

 8   Twenty-Eight of this First Superseding Indictment.

 9         2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11               (a)   Any property, real or personal, involved in such

12   offense, and any property traceable to such property; and

13               (b)   To the extent such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16         3.    Pursuant to Title 21, United States Code, Section 853(p),

17   as incorporated by Title 18, United States Code, Section 982(b)(1),

18   and Title 18, United States Code, Section 982(b)(2), the defendant,

19   if so convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding

21   paragraph, or any portion thereof: (a) cannot be located upon the

22   exercise of due diligence; (b) has been transferred, sold to, or

23   deposited with a third party; (c) has been placed beyond the

24   jurisdiction of the court; (d) has been substantially diminished in

25   value; or (e) has been commingled with other property that cannot be

26   divided without difficulty.       Substitution of assets shall not be

27   ordered, however, where the convicted defendant acted merely as an

28   intermediary who handled but did not retain the property in the
                                            26
     Case 2:21-cr-00051-RGK Document 34 Filed 08/25/21 Page 27 of 27 Page ID #:144



 1   course of the money laundering offense unless the defendant, in

 2   committing the offense or offenses giving rise to the forfeiture,

 3   conducted three or more separate transactions involving a total of

 4   $100,000.00 or more in any twelve-month period.

 5                                             A TRUE BILL
 6

 7                                                     /S/
 8                                             Foreperson

 9

10    TRACY W. WILKISON
      Acting United States Attorney
11

12

13    SCOTT M. GARRINGER
      Assistant U.S. Attorney
14    Chief, Criminal Division

15    MACK E. JENKINS
      Assistant United States Attorney
16    Chief, Public Corruption & Civil
      Rights Section
17
      RUTH C. PINKEL
18    Assistant United States Attorney
      Acting Deputy Chief, Public
19    Corruption & Civil Rights Section

20

21

22

23

24

25

26

27

28

                                            27
